121 Ill. App. 2d 422 (1970)
257 N.E.2d 480
People of the State of Illinois, Plaintiff-Appellee,
v.
Melvin Thomas, Defendant-Appellant.
Gen. No. 53,569.
Illinois Appellate Court  First District, Third Division.
March 19, 1970.
*423 Gerald W. Getty, Public Defender of Cook County, of Chicago (Stuart B. Scudder and James J. Doherty, Assistant Public Defenders, of counsel), for appellant.
Edward V. Hanrahan, State's Attorney of Cook County, of Chicago (Elmer C. Kissane, Assistant State's Attorney, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE SCHWARTZ.
Judgment affirmed.
Not to be published in full.